  ~~ 1~~



!' .•
        ~·     - ·'2".
             if•
                   ·.-~
                          ,:

               AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 ofl   ·r
                                                     UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                           United States of America                        JUDGMENTIN A CRIMINAL CASE
                                                      v.                                   (For Offenses Committed On or After November I, 1987)


                                      Juan Guadalupe Lorenzo-Villa                         Case Number: 3:19-mj-22435




               REGISTRATION NO. 85860298
               THE DEFENDANT:                                                                                              JUN 1 7 2D19
                lZl pleaded guilty to count( s) 1 of Complaint
                                                         ----'------------t------=-==-<,.,.,...,.....,~f---+-
                   D was found guilty to count(s)                                              CLER!(. 1; s '.''~"'~\;: ::;~1 :;·:~·,;n\\~
                                                                                                                                  i'· '
                                                                                                                  1 ...-...... ..,.,_.

                     after a p1ea of not guilty.                                             BY     _ ........,.... --···-- ......::c='-·-
                     Accordingly, the defendant is adjudged guilty of such count(s), which i o Velhe following offense(s):
               Title & Section                      Nature of Offense                                                                Count Number(s)
               8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                      1

                   D The defendant has been found not guilty on count( s)
                                                                                        ------------------~
                   D Count(s)                                                               dismissed on the motion of the United States.
                                       -----------------~



                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:

                                                 ~TIME SERVED                           D _ _ _ _ _ _ _ _ _ _ days

                   lZl         Assessment: $10 WAIVED lZl Fine: WAIVED
                   IZI         Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                   the         defendant's possession at the time of arrest upon their deportation or removal.
                   D           Court recommends defendant be deported/removed with relative,                          charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Monday, June 17, 2019
                                                                                         Date of Imposition of Sentence


               Received ""/_":;_"'__
                                        k-==
                                   ..)- _ _ _ _ __
                                    DUSM                                                 H&i.aLocK
                                                                                         UNITED STATES MAGISTRATE JUDGE



                   Clerk's Office Copy                                                                                                    3:19-mj-22435
